DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is the first Office action responsive to the amendment filed 10/17/2022 for application 17516465.  Claims 1-8 are pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 & 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Indersie 20130318943.
Regarding Independent Claim 1, Indersie teaches an injection device (Fig. 1) for injecting an oxidizer for a liquid rocket (paras. [0001] & [0028]), the injection device comprising: 
a housing (see Fig. 1: Annotated Fig. 1 from Indersie below, annotated housing); 
a plate (20) disposed inside the housing and having an injection hole to eject an oxidizer (holes in 20 eject first propellant A, which is an oxidizer; paras. [0027]-[0028]); 
a duct (4/5) disposed above the plate to guide the oxidizer; and 
a manifold (3/10/15) comprising a plurality of tubes (see Fig. 2: Annotated Fig. 2 from Indersie below, annotated Tube A and annotated Tube B) with a first end connected to the injection hole of the plate (first end of manifold connected to 20 via 15) and a second end connected directly to the duct (second end of manifold connected directly to duct 4/5), 
wherein the plurality of tubes comprise at least two tubes having different lengths (Tube A has a different length than Tube B), and
wherein the oxidizer is distributed to the injection hole at an equal flow rate (it is noted that only a single injection hole is required and that any injection hole in an injection plate configured for injecting oxidizer will be capable of receiving a constant flow rate of fluid, yet Indersie does teach this for all injectors - Indersie’s apparatus solves the problem of large differences in flow rates between outside injectors and center injectors, providing uniform flow to all injectors; paras. [0003], [0006], & [0008]).

    PNG
    media_image1.png
    404
    630
    media_image1.png
    Greyscale

Figure 1: Annotated Fig. 1 from Indersie


    PNG
    media_image2.png
    436
    321
    media_image2.png
    Greyscale

Figure 2: Annotated Fig. 2 from Indersie

	Regarding Dependent Claim 7, Indersie further teaches the housing is provided in the shape of a cylinder with a hollow inside (see Fig. 1: Annotated Fig. 1 from Indersie above, annotated housing is substantially cylindrical, the inside surface forming a right circular cylinder), the plate is disposed in a central portion of the housing (20 is in central portion of annotated housing), and a tapered slope is formed from an upper side of the housing toward the plate (annotated slope is tapered from an upper side of annotated housing toward plate 20).
	
Claims 1 & 7-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Le Cras 20180073465.
Regarding Independent Claim 1, Le Cras teaches an injection device (Fig. 2) for injecting an oxidizer for a liquid rocket (paras. [0007]-[0008] & [0031]), the injection device comprising: 
a housing (see Fig. 2: Annotated Fig. 2 from Le Cras below, annotated housing); 
a plate (12) disposed inside the housing (at least portion of plate 12 is inside annotated housing) and having an injection hole (holes in 12 for passages 33) to eject an oxidizer (liquid oxygen fed to injection holes from first feed 31; para. [0031]); 
a duct disposed above the plate to guide the oxidizer (duct 31); and 
a manifold (32/33/44) comprising a plurality of tubes (33, 44) with a first end connected to the injection hole of the plate and a second end directly connected to the duct (first end of manifold 32/33/44 connected to hole in plate 12, second end of manifold 32/33/44 directly connected to 31), 
wherein the plurality of tubes comprise at least two tubes having different lengths (33 and 44 have different lengths, 33 extends from first end all the way to 32 whereas 44 extends from approximately the halfway point of 33, between 52 and 51, to 51), and
wherein the oxidizer is distributed to the injection hole at an equal flow rate (it is noted that only a single injection hole is required and that any injection hole in an injection plate configured for injecting oxidizer will be capable of receiving a constant flow rate of fluid, yet Le Cras does teach this for all injectors; para. [0017]).

    PNG
    media_image3.png
    394
    611
    media_image3.png
    Greyscale

Figure 3: Annotated Fig. 2 from Le Cras
	Regarding Dependent Claim 7, Le Cras further teaches the housing is provided in the shape of a cylinder with a hollow inside (annotated housing comprises substantially cylindrical portions, including the very top of annotated housing above 61 and the bottom where plate 12 is attached to the rest of the housing), the plate is disposed in a central portion of the housing (plate 12 is in central portion of annotated housing), and a tapered slope is formed from an upper side of the housing toward the plate (annotated tapered slope).
	Regarding Dependent Claim 8, Le Cras further teaches the housing, the plate, the duct and the manifold are integrally manufactured by a 3D printer (para. [0055]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2-6 are rejected under 35 U.S.C. 103 as being unpatentable over Indersie, as applied to claim 1 above, and further in view of Fukuchi JP2005061385 (copy provided by Applicant with IDS filed 6/24/2022, an English translation is attached with this Office action).
Regarding Dependent Claim 2, Indersie teaches the invention as claimed and as discussed above for claim 1, and Indersie further teaches an ignitor (not shown, but passes through duct 30; para. [0025]) disposed in a center of the plate to ignite fuel and the oxidizer (duct 30, and the ignitor within it, is disposed in the center of plate 20), wherein a plurality of injection holes are arranged around the ignitor (a plurality of the injection holes formed in plate 20 are disposed around the ignitor).
Indersie fails to teach the ignitor is a spark plug.
Fukuchi teaches a rocket (Fig. 7) with an injection device (Fig. 1) having a spark plug ignitor (in port 16; p. 2 of attached English translation, center paragraph) disposed in the center of an injector plate (see Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Indersie’s injection device to include a spark plug, as taught by Fukuchi, in place of Indersie’s ignitor because a) the prior art contained a device which differed from the claimed device by the substitution of some components with other components (Indersie’s ignitor vs the claimed spark plug taught by Fukuchi), b) the substituted components and their functions were known in the art (both Indersie’s ignitor and the claimed spark plug taught by Fukuchi were known to be useful for igniting liquid rockets), and c) one of ordinary skill in the art could have substituted one known element for another and the results of the substitution would have been predictable (either Indersie’s ignitor or Fukuchi’s spark plug could have been used to predictably provide ignition of the propellants).  It has been held that “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result.”  KSR International Co. v. Teleflex Inc., et al., 82 USPQ2d 1385, 1395 (2007) (citing United States v. Adams, 383 US 39, 50-51 (1966)).  See MPEP 2143 I(B).
Regarding Dependent Claim 3, Indersie in view of Fukuchi teaches the invention as claimed and as discussed above for claim 2, and Indersie further teaches each tube of the plurality of tubes is connected to a respective corresponding injection hole (each of Tube A and Tube B are connected to a respective hole 20).
Regarding Dependent Claim 4, Indersie in view of Fukuchi teaches the invention as claimed and as discussed above for claim 3,and Indersie further teaches the plurality of tubes comprises a first tube group (tube group shown in cross section to the left of axis X – when Fig. 1 is viewed with the label “Fig. 1” at the top of the figure) and a second tube group (tube group shown in cross section to the right of axis X), and the first tube group is disposed on a first side with the spark plug as the center (left side of center), and the second tube group is disposed on a second side opposite to the first side (right side of center).
Regarding Dependent Claim 5, Indersie in view of Fukuchi teaches the invention as claimed and as discussed above for claim 3, and Indersie further teaches a longitudinal direction of the injection hole and a longitudinal direction of the duct are arranged non-parallel (longitudinal direction of hole 20 is non-parallel to a longitudinal direction of portion 5 of the duct 4/5), and the plurality of tubes are curved and connected from the plurality of injection holes to the duct (each of Tube A and Tube B are cylindrical and thus curved in a circumferential direction, additionally each of Tube A and Tube B are connected from the holes 20 to the duct 4/5 at least indirectly – Applicant’s specification provides that “connected” can mean a direct or indirect connection, see para. [0037]).
Regarding Dependent Claim 6, Indersie in view of Fukuchi teaches the invention as claimed and as discussed above for claim 3, and Indersie further teaches each tube of the plurality of tubes comprises a reinforcing member disposed at the first end connected to the plurality of injection hole (see Fig. 2: Annotated Fig. 2 from Indersie above, annotated reinforcing members A and B are disposed at the first end of the manifold connected to the holes in plate 20).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Indersie, as applied to claim 1 above, and further in view of Le Cras.
Regarding Dependent Claim 8, Indersie teaches the invention as claimed and as discussed above for claim 1, but Indersie fails to teach the housing, the plate, the duct and the manifold are integrally manufactured by a 3D printer.
Le Cras teaches an injection device for a rocket (Fig. 2, injection device 1), the injection device comprising a plate (12), a duct (31), a manifold (32/33), and a housing (portion of injector head 11 interconnecting the plate, duct, and manifold structures), wherein the entire injection device is integrally manufactured using an additive fabrication method (para. [0055]).  The recited “3D printer” is not a part of the recited device and does not impart any structure to the claimed invention other than to require structure of the recited injection device to be consistent with an additively-manufactured structure.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Indersie’s injection device such that the housing, the plate, the duct and the manifold are integrally manufactured by 3D printer (i.e. additively manufactured), as taught by Le Cras, in order to make the complex injection device in a single piece and thereby reduce the number of components (Le Cras; para. [0056]).

Claims 2-6 are rejected under 35 U.S.C. 103 as being unpatentable over Le Cras, as applied to claim 1 above, and further in view of Fukuchi.
Regarding Dependent Claim 2, Le Cras teaches the invention as claimed and as discussed above for claim 1, and Le Cras further teaches an ignitor (2) disposed in a center of the plate to ignite fuel and the oxidizer (see Fig. 2), wherein a plurality of injection holes are arranged around the ignitor (see Fig. 4, plurality of holes in 12 arranged around 2).
Le Cras fails to expressly teach the ignitor is a spark plug.
Fukuchi teaches a rocket (Fig. 7) with an injection device (Fig. 1) having a spark plug ignitor (in port 16; p. 2 of attached English translation, center paragraph) disposed in the center of an injector plate (see Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Le Cras’s injection device to include a spark plug, as taught by Fukuchi, in place of Le Cras’s ignitor because a) the prior art contained a device which differed from the claimed device by the substitution of some components with other components (Le Cras’s ignitor vs the claimed spark plug taught by Fukuchi), b) the substituted components and their functions were known in the art (both Le Cras’s ignitor and the claimed spark plug taught by Fukuchi were known to be useful for igniting liquid rockets), and c) one of ordinary skill in the art could have substituted one known element for another and the results of the substitution would have been predictable (either Le Cras’s ignitor or Fukuchi’s spark plug could have been used to predictably provide ignition of the propellants).  It has been held that “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result.”  KSR International Co. v. Teleflex Inc., et al., 82 USPQ2d 1385, 1395 (2007) (citing United States v. Adams, 383 US 39, 50-51 (1966)).  See MPEP 2143 I(B).
Regarding Dependent Claim 3, Le Cras in view of Fukuchi teaches the invention as claimed and as discussed above for claim 2, and Le Cras further teaches each tube of the plurality of tubes is connected to a respective corresponding injection hole (see Fig. 4, each of 33 and 44 are connected to a corresponding hole injection hole discussed for claim 1 above).
Regarding Dependent Claim 4, Le Cras in view of Fukuchi teaches the invention as claimed and as discussed above for claim 3, and Le Cras further teaches the plurality of tubes comprises a first tube group (e.g. two sets of tubes to the left of axis Z in Fig. 4) and a second tube group (e.g. two sets of tubes to the right of axis Z in Fig. 4), and the first tube group is disposed on a first side with the spark plug as the center (left side), and the second tube group is disposed on a second side opposite to the first side (right side).
Regarding Dependent Claim 5, Le Cras in view of Fukuchi teaches the invention as claimed and as discussed above for claim 3, a longitudinal direction of the injection hole and a longitudinal direction of the duct are arranged non-parallel (see Fig. 1, longitudinal direction of hole in plate 12 is at large angle relative to longitudinal direction of 31), and the plurality of tubes are curved and connected from the injection holes to the duct (each tube 33 and 44 is cylindrical along at least a portion of the length, 44 is cylindrical along its entire length, and thus curved in the circumferential direction while tube 33 is additionally curved between 52 and 32, see Fig. 3: Annotated Fig. 2 from Le Cras above, annotated curved portion of tubes 33, additionally each tube 33 and 44 is connected from the plurality of injection holes discussed above for claim 1 to the duct 31, even if indirectly - Applicant’s specification provides that “connected” can mean a direct or indirect connection, see para. [0037]).
Regarding Dependent Claim 6, Le Cras in view of Fukuchi teaches the invention as claimed and as discussed above for claim 3, and Le Cras further teaches each tube of the plurality of tubes comprises a reinforcing member disposed at the first end connected to the plurality of injection holes (see Fig. 4: Annotated Fig. 4 from Le Cras, Fig. 5: Annotated Fig. 2 from Le Cras, and Fig. 6: Annotated Fig. 2 from LeCras; Figs. 4 and 5 show the same annotated reinforcing member for tube 44 in assembly and in exploded view while Fig. 6 shows a reinforcing member for tube 33).

    PNG
    media_image4.png
    218
    384
    media_image4.png
    Greyscale

Figure 4: Annotated Fig. 4 from Le Cras

    PNG
    media_image5.png
    125
    260
    media_image5.png
    Greyscale

Figure 5: Annotated Fig. 2 from Le Cras

    PNG
    media_image6.png
    376
    330
    media_image6.png
    Greyscale

Figure 6: Annotated Fig. 2 from Le Cras

Response to Arguments
Applicant's arguments filed 10/17/2022 have been fully considered but they are not persuasive.
Applicant’s arguments (p. 5 of Remarks) that Indersie fails to teach a manifold comprising a plurality of tubes with a first end connected to an injection hole of a plate and a second end directly connected to the duct, the plurality of tubes comprising at least two tubes of different lengths are unpersuasive in view of the new interpretation of Indersie provided in the claim rejections above.  Indersie’s teaching of certain advantages does not negate the fact that the structure, as recited in Applicant’s claims, is taught by Indersie.
Similarly, Applicant’s arguments (pp. 5-6 of Remarks) that Le Cras fails to teach the newly-recited limitations in claim 1 are unpersuasive in view of the new interpretation of Le Cras provided in the claim rejections above.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT J WALTHOUR whose telephone number is (571)272-4999. The examiner can normally be reached Monday-Friday, 10 a.m.-6 p.m. Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT J WALTHOUR/Primary Examiner, Art Unit 3741